Title: From George Washington to Charles Dick, 29 October 1755
From: Washington, George
To: Dick, Charles

 

To Mr Commissary Dick
[Winchester, 29 October 1755]

You are, so soon as you arrive here, to give such directions as you shall see necessary about driving the Cattle to Fort Cumberland—You are to send up Doctor Walker, or go yourself there, to see them killed and properly salted. Whichever of you remains here, must purchase such a quantity of Pork, as you imagine will be necessary for the Troops, upon the most reasonable terms you can; and oblige them to deliver it at whatever time you shall judge most proper. You are to answer, out of the money in your hands, whatever Draughts Captain Hogg may draw on you for the subsistance of his Company, from time to time. You are to see that Coopers are engaged to make Barrels for the Provisions, and to provide all other necessaries for the Expedition, which you know will be wanted.
As there are several Contracts made by me to have Cattle delivered here &c. by the 1st of next month, I desire that for such as you receive upon that account, if you have money in your hands, you make immediate payment. Given &c.

G:W.
Winchester October 29th 1755    

